810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Everett ELKINS, Defendant-Appellee.
No. 86-1918.
United States Court of Appeals, Sixth Circuit.
Nov. 12, 1986.

E.D.Mich.
APPEAL DISMISSED.
Before KENNEDY, MARTIN and MILBURN, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Appellant filed a notice of appeal on September 19, 1986, from the final judgment or order of the district court.   No final or appealable order has been entered by the district court.   It appears that appellant is seeking review of the September 10, 1986, order of reference of Magistrate Komives.   The September 10. 1986, order is not a final, appealable order, since it did not end the litigation on the merits.   Catlin v. United States, 324 U.S. 229 (1945).   The order also does not fit into the collateral order exception since such order does not conclusively determine a disputed question, it does not resolve an important question separate from the merits of the action and it can effectively be reviewed on appeal from the final judgment.   Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978);   Cohen v. Beneficial Industrial Loan Corporation, 337 U.S. 541 (1949).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.   Rule 9(d)(1), Rules of the Sixth Circuit.